¶40 (concurring) — I concur in the majority’s “free crime” analysis in addressing Blakely v. Wash*70ington, 542 U.S. 296, 124 S. Ct. 2531, 159 L. Ed. 2d 403 (2004). I disagree with the decision in State v. Borboa, 124 Wn. App. 779, 102 P.3d 183 (2004), that a trial court’s imposition of a minimum term under RCW 9.94A.712 is unconstitutional under Blakely. But this issue is not relevant in the instant case because I concur that we can decide this case using the “free crimes” analysis.
Bridgewater, J.